UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2017 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrant’s name into English) Av. Eng° Luís Carlos Berrini, 1376 - 28º andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Highlights o Total accesses came to 97.6 million in June 2017, 74.3 million of which in the mobile segment (+1.4% y-o-y¹) and 23.2 million in the fixed segment (-2.1% y-o-y); o Mobile market share reached 30.7% in June 2017 (+1.8 p.p. y-o-y); o Postpaid mobile accesses grew 9.7% y-o-y, reaching market share of 42.3% in June 2017 (19.6 p.p. higher than the second highest market share); o Mobile ARPU recorded y-o-y growth of 3.6% in 2Q17, fueled by a higher share of postpaid clients in the mix and stronger adoption of data, whose ARPU increased by 30.8% y-o-y in 2Q17; o Broadband accesses totaled 7.4 million clients in 2Q17 (+2.6% y-o-y), with FTTx² connections accounting for 58.7% of the base, accompanied by y-o-y growth of 8.5% and record FTTH net additions (124 thousand). Broadband ARPU climbed 10.9% y-o-y in 2Q17; o Net operating services revenue grew 2.3% in 2Q17 over 2Q16 (4.2% up y-o-y, excluding regulatory effects); o Mobile services revenue climbed by 4.8% y-o-y in 2Q17 (versus 5.0% y-o-y in 1Q17). Excluding the effect from MTR reductions in 2017, this line increased 7.0% over 2Q16. Data and digital services revenue increased 32.4% y-o-y, accounting for 71.8% of mobile services revenue in 2Q17; o Operating costs³ fell 0.6% in 2Q17 over 2Q16 (LTM IPCA +3.0% in June), reflecting the continuous efforts to reduce costs by focusing on increasing efficiency, synergies and digitalization. Considering the non-recurring effect from the organizational restructuring totaling R$101.2 million in 2Q16, costs fell 1.9%; o Recurring EBITDA³ totaled R$3,528.4 million in 2Q17, 6.9% up on 2Q16, accompanied by a recurring EBITDA margin³ of 33.0% and y-o-y increase of 1.6 p.p.; o CAPEX totaled R$1,818.0 million in 2Q17 and R$3,146.2 million in 1H17. Operating cash flow (EBITDA³ - Capex) increased by 17.6% y-o-y in 1H17, to R$3,896.2 million; o Free Cash Flow from business activities 4 grew 53.4% in 1H17, driven by greater efficiency, optimized allocation of Capex and synergies; o 4G coverage expansion , reaching more than 1,477 cities (71.4% of population coverage), of which 60 cities with access to 4G+ technology through carrier aggregation, improving customer experience; o Deployment of fiber to the home (FTTH) to five new cities in 2017 (Barra Mansa, Volta Redonda, Avaré, Campo Limpo Paulista and Lençóis Paulista), now covering a total of 69 cities; o Net income³ amounted to R$872.9 million in 2Q17, 24.8% up on 2Q16; 1) y-o-y: annual variation; 2) FTTx includes customers in FTTH (Fiber to the Home) and FTTC (Fiber to the Cabinet) technologies, as well as cable customers; 3) Excludes the non-recurring effect from the sale of towers in 1Q16, positively impacting costs and EBITDA by R$ 513.5 million and the net income by R$ 338.9 million, and the non-recurring effect from the corporate restructuring in 2Q16, negatively impacting costs and EBITDA by R$ 101.2 million and the net income by R$ 66.8 million; 4) Excludes the non-recurring effect from the cleaning of the 700 MHz 4G spectrum in 1Q17 totaling R$ 655.1 million and revenue from the sale of towers totaling R$ 562.1 million, as well as expenses with the provision for the corporate restructuring, amounting to R$ 21.8 million, both in 2Q16. 1 2Q17 Results Telefônica Brasil S.A . Telefonica Brasil S.A. (BM&FBOVESPA: VIVT3 and VIVT4, NYSE: VIV), discloses today its results for the second quarter of 2017, presented in accordance with the International Financial Reporting Standards (IFRS) and with the pronouncements, interpretations and guidelines provided by the Accounting Pronouncements Committee. Totals are subject to differences due to rounding up or down. HIGHLIGHTS Consolidated in R$ million 2Q17 2Q16 ∆% 1Q17 ∆% 6M17 6M16 ∆% Net Operating Revenues 10,697.2 10,510.0 1.8 10,590.1 1.0 21,287.3 20,941.4 1.7 Net Operating Services Revenues 10,434.6 10,200.4 2.3 10,334.2 1.0 20,768.8 20,330.0 2.2 Net operating mobile revenues 6,271.7 5,984.1 4.8 6,208.0 1.0 12,479.7 11,895.2 4.9 Net operating fixed revenues 4,162.9 4,216.3 (1.3) 4,126.2 0.9 8,289.1 8,434.8 (1.7) Net handset revenues 262.6 309.7 (15.2) 255.9 2.6 518.5 611.4 (15.2) Operating costs 1.3 2.1 Recurring Operating costs¹ 1.3 EBITDA 3,528.4 3,200.3 10.3 3,513.9 0.4 7,042.3 6,988.8 0.8 EBITDA Margin % 33.0% 30.5% 2.5 p.p. 33.2% (0.2) p.p. 33.1% 33.4% (0.3) p.p. Recurring EBITDA¹ 3,528.4 3,301.5 6.9 3,513.9 0.4 7,042.3 6,576.5 7.1 Recurring EBITDA Margin¹ % 33.0% 31.4% 1.6 p.p. 33.2% (0.2) p.p. 33.1% 31.4% 1.7 p.p. Net income 24.8 Recurring Net income¹ 13.9 13.6 Capex 2.7 36.9 Operational Cash Flow² 11.7 17.6 Total accesses (thousand) 0.5 0.4 0.5 Total mobile accesses 74,335 73,304 1.4 73,997 0.5 74,335 73,304 1.4 Total fixed accesses 23,250 23,750 (2.1) 23,239 0.0 23,250 23,750 (2.1) 1) Excludes the non-recurring effect from the sale of towers in 1Q16, positively impacting costs and EBITDA by R$ 513.5 million and the net income by R$ 338.9 million, and the non-recurring effect from the organizational restructuring in 2Q16, negatively impacting costs and EBITDA by R$ 101.2 million and the net result by R$ 66.8 million; 2) Excludes the non-recurring effect from the cleaning of the 700 MHz 4G spectrum in 1Q17 totaling R$ 655.1 million, in addition to revenue from the sale of towers totaling R$ 562.1 million, and expenses with the provision for the corporate restructuring amounting to R$ 21.8 million, both in 2Q16. 2 Telefônica Brasil S.A . 2Q17 Results Mobile Business OPERATING PERFORMANCE Thousand 2Q17 2Q16 ∆% 1Q17 ∆% 6M17 6M16 ∆% Mobile total accesses 74,335 73,304 1.4 73,997 0.5 74,335 73,304 1.4 Postpaid 34,683 31,629 9.7 33,825 2.5 34,683 31,629 9.7 M2M 5,599 4,598 21.8 5,279 6.0 5,599 4,598 21.8 Prepaid 39,652 41,675 (4.9) 40,171 (1.3) 39,652 41,675 (4.9) Market Share 30.7% 28.9% 1.8 p.p. 30.5% 0.2 p.p. 30.7% 28.9% 1.8 p.p. Postpaid 42.3% 42.4% (0.0) p.p. 42.0% 0.3 p.p. 42.3% 42.4% (0.0) p.p. Mobile Broadband (modem only) 50.0% 49.9% 0.1 p.p. 50.3% (0.3) p.p. 50.0% 49.9% 0.1 p.p. Net additions 338 33 923.2 219 54.6 557 35 1,477.9 Postpaid 858 370 131.8 435 97 1,292 555 132.8 Market Share of postpaid net additions 59.0% 39.7% 19.3 p.p. 39.3% 19.8 p.p. 50.5% 40.3% 10.2 p.p. Market penetration¹ 116.7% 123.0% (6.3) p.p. 117.2% (0.5) p.p. 116.7% 123.0% (6.3) p.p. Monthly churn 3.3% 3.3% 0.0 p.p. 3.3% (0.0) p.p. 3.3% 3.3% 0.0 p.p. Postpaid ex. M2M 1.8% 1.9% (0.1) p.p. 1.7% 0.2 p.p. 1.7% 1.8% (0.1) p.p. Prepaid 4.6% 4.3% 0.3 p.p. 4.7% (0.1) p.p. 4.7% 4.4% 0.3 p.p. ARPU (R$/month)² 28.2 27.2 3.6 28.0 0.7 28.1 27.1 3.8 Voice 8.0 11.8 (32.3) 8.8 (9.4) 8.4 12.3 (31.6) Data 20.2 15.5 30.8 19.2 5.3 19.7 14.8 33.2 Postpaid ex. M2M ARPU² 52.6 51.3 2.6 52.0 1.3 52.3 50.7 3.2 Prepaid ARPU² 13.1 13.4 (2.4) 13.6 (3.7) 13.3 13.6 (2.0) M2M ARPU² 3.2 3.3 (3.4) 3.0 4.1 3.1 3.3 (6.5) MOU¹ 154.2 160.3 (3.8) 157.2 (1.9) 155.7 155.8 (0.0) 1) May 2017; 2) ARPU data including intercompany revenue eliminations. o Total accesses increased 1.4% over 2Q16, to 74,335 thousand. The postpaid segment continues to be worthy of mention, with y-o-y expansion of 9.7%, totaling 34,683 thousand accesses and accounting for 46.7% of mobile accesses, up by 3.5 p.p. in the annual comparison. o Total market share came to 30.7% in 2Q17 (+1.8 p.p. y-o-y). Telefônica Brasil gained 59.0% of postpaid net additions in the second quarter (50.5% in 1H17), with a market share of 42.3% in June. The Company also has a relevant market share in 4G-technology terminals (34.6% in June 2017), reflecting the quality of the customer base and the Company’s data focused strategy. o In the second quarter, mobile net additions came to 338 thousand accesses, with postpaid net additions totaling 858 thousand accesses (+131.8% y-o-y) and net prepaid disconnections amounting to 519 thousand accesses, accompanied by a significant migration of prepaid clients to control plans. o The prepaid customer base contracted by 4.9% in June 2017 over June 2016, due to the migration of prepaid clients to control plans and the continuous adoption of a restrictive policy for disconnecting inactive clients within the criteria established by ANATEL, underlying the Company’s focus on rationality and profitability. 3 2Q17 Results Telefônica Brasil o The access base continued to expand in the machine-to-machine (M2M) market, reaching 5.6 million customers in June 2017, 21.8% up on the previous year, leading the segment with a market share of 40.8% in June 2017. o Total ARPU increased by 3.6% in 2Q17 over 2Q16, fueled by the performance of data ARPU , up by 30.8%. Excluding MTR reductions, total ARPU posted y-o-y growth of 5.7%. NET OPERATING REVENUE Consolidated in R$ million 2Q17 2Q16 ∆% 1Q17 ∆% 6M17 6M16 ∆% Net operating mobile revenues 6,534.3 6,293.7 3.8 6,464.0 1.1 12,998.2 12,506.6 3.9 Net service mobile revenues 6,271.7 5,984.1 4.8 6,208.0 1.0 12,479.7 11,895.2 4.9 Outgoing voice 1,539.9 2,213.3 (30.4) 1,672.2 (7.9) 3,212.0 4,657.2 (31.0) Interconnection 233.1 327.3 (28.8) 272.7 (14.5) 505.8 684.4 (26.1) Data plus Digital Services 4,500.5 3,399.7 32.4 4,258.7 5.7 8,759.2 6,508.0 34.6 Messaging P2P 367.9 381.2 (3.5) 372.8 (1.3) 740.7 763.5 (3.0) Internet 3,530.6 2,450.5 44.1 3,394.2 4.0 6,924.8 4,618.0 50.0 Digital Services 602.0 568.0 6.0 491.8 22.4 1,093.8 1,126.6 (2.9) Other services 43.8 n.a. 4.5 n.a. 2.7 45.7 (94.2) Net handset revenues 262.6 309.7 (15.2) 255.9 2.6 518.5 611.4 (15.2) % Data plus Digital Services Revenues / MSR 71.8% 56.8% 14.9 p.p. 68.6% 3.2 p.p. 70.2% 54.7% 15.5 p.p. Note: As of 3Q16, for a better understanding of the business and to better reflect the results of our digital initiatives, digital services and VAS revenues were booked under the same line. With this in mind and for comparison purposes, historical figures were reclassified. The complete history of 2015 and 2016 data can be found on our website ( www.telefonica.com.br/ir ). Net mobile revenue climbed 3.8% in 2Q17 over 2Q16, due to higher mobile services revenue, 4.8% up y-o-y. The mobile services revenue growth was fueled by the continuous increase in data and digital services revenue, partially offset by lower voice revenue, by the effect of MTR reductions in February 2017 and by lower revenue from the sale of handsets. Excluding the regulatory effect, second-quarter mobile services revenue increased by 7.0% over 2Q16. Outgoing voice revenue fell 30.4% over 2Q16, mainly reflecting the higher consumption of data services as a substitute for voice services. The prepaid segment was also influenced by the y-o-y reduction in the volume of recharges due to current macroeconomic conditions. Interconnection revenue contracted by 28.8% over 2Q16, mainly due to the MTR tariff reduction in February 2017 (-45.6%).
